Citation Nr: 0732236	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Service connection for a bilateral knee condition, to 
include as secondary to service-connected residuals of a left 
shoulder injury and residuals of a T-1 compression fracture.

2.  Service connection for a bilateral hip condition, to 
include as secondary to service-connected residuals of a left 
shoulder injury and residuals of a T-1 compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's claims folder is 
currently under the jurisdiction of the St. Louis, Missouri, 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claims.

The June 2004 notice letter sent to the veteran addresses 
only the basic elements required to establish service 
connection for a condition that is claimed as secondary to an 
already service-connected condition.  The claims file 
contains no evidence that the veteran received the required 
notice concerning a claim for direct service connection.  In 
his September 2005 written appeal, the veteran indicated that 
he was seeking direct service connection for in-service 
injuries to his knees and hips.  The transcript from the 
January 2006 RO hearing includes the Decision Review 
Officer's express acknowledgment that the veteran was 
claiming service connection on a direct basis.  The RO/AMC 
must send the veteran a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter that explains separately how the 
veteran may establish (1) direct service connection and (2) 
service connection on a secondary basis.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).

Further, a new VA medical examination is needed.  The July 
2004 VA joints examination report is silent as to whether the 
veteran's current knee and hip conditions are or are not 
related to his acknowledged in-service fall when a bridge 
collapsed under him in Vietnam.  The report concludes that 
the conditions are probably not the result of the veteran's 
service-connected conditions, but without more detail, this 
conclusion is not adequate to determine the question of nexus 
for purposes of direct service connection.  A new medical 
examination of the veteran's knees and hips is required to 
specifically address both the claims for direct service 
connection and for secondary service connection.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (setting 
forth criteria for determining whether a VA medical 
examination is required); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the veteran a VCAA 
notice letter addressing both direct service 
connection and secondary service connection.

2.  The veteran should be contacted and asked 
to identify the names, addresses and dates of 
treatment of all medical care providers who 
have treated him for the disorders at issue 
since service separation.  Copies of 
treatment records should be requested from 
all treating physicians and facilities 
covering the period from December 1969 to the 
present, if not already of record.

3.  The RO/AMC is to schedule VA medical 
examinations for the veteran to assess the 
current status of his bilateral knee and hip 
conditions.  The veteran's claims folder is 
to be made available to the examiner for 
review of pertinent documents therein.  The 
examiner should specifically address the 
medical evidence in the claims folder 
relevant to the above-listed conditions.  The 
examiner should provide a current diagnosis 
or diagnoses as appropriate, and should state 
an opinion as to the degree of likelihood 
that a diagnosed condition was caused by an 
in-service incident.  Separately, the 
examiner should state an opinion as to the 
degree of likelihood that a diagnosed 
condition is proximately due to, the result 
of, or increased in severity beyond the 
natural progression by the veteran's service 
connected disability(ies).

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  In the event that the claims are not 
resolved in favor of the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the 
decision.  After they have been given the 
applicable time to submit additional evidence 
and argument, the claims should be returned 
to the Board for further review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

